Citation Nr: 9901273	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  96-42 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, for 
accrued benefits purposes.  

2.  Entitlement to service connection for the cause of the 
veterans death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel

INTRODUCTION

The veteran upon whose service this claim is based had active 
military duty from August 1961 to August 1968.  The appellant 
is the veterans widow.  

A perfected appeal to the Board of Veterans Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case arises from 
an August 1996 rating action which denied service connection 
for the cause of the veterans death, and which found that 
there were no accrued benefits to which the veteran was 
entitled at the time of his death payable to his surviving 
spouse.  The appellant disagreed with this action in 
September 1996, and a statement of the case was issued in 
October 1996.  The appellant perfected her appeal in this 
regard upon receipt of a VA Form 9 (Appeal to Board of 
Veterans Appeals) at the RO in October 1996.  In due course, 
the case was forwarded to the Board in Washington, DC.  


CONTENTIONS OF APPELLANT ON APPEAL

Regarding the claim for accrued benefits, the appellant 
contends that, since the veteran had a claim for service 
connection for hypertension pending on appeal at the time of 
his death, and that disability may be considered to have had 
its onset in service, service connection for hypertension 
should be established, and she should be awarded any accrued 
benefits arising therefrom.  The appellant also contends that 
the illnesses which caused the veterans death, including 
hypertension, had their onset in service, and that, 
therefore, service connection for the cause of the veterans 
death is warranted. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
the pertinent evidence and material of record in the 
veteran's claims file.  Based upon its review of the relevant 
evidence in this matter, and for the following reasons and 
bases, it is the decision of the Board that the appellant has 
not met the initial burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim for service connection for a hypertension is well 
grounded, and, therefore, payment of accrued benefits to the 
appellant is not in order.  

It is also the decision of the Board that appellant has not 
met the initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that her 
claim for service connection for the cause of the veterans 
death is well grounded.  


FINDINGS OF FACT

1.  A claim for service connection for hypertension was 
pending at the time of the veteran's death.

2.  The assertion that the veteran had hypertension during 
his lifetime which was related to service is not supported by 
any medical evidence that would render the claim for service 
connection for that disability plausible under the law.  

3.  The veteran died in July 1996, at which time he was not 
service connected for any disability.  

4.  The veterans Certificate of the Death indicates that the 
immediate cause of his death was left ischemic stroke, due to 
(or as a consequence of) right middle cerebral artery 
infarction, due to (or as a consequence of) apnea with severe 
coronary artery disease.  Other significant conditions 
contributing to death but not resulting in the underlying 
cause were central sleep apnea, atrial fibrillation, coronary 
artery disease, and hypertension.  

5.  No competent medical evidence of record establishes that 
a disability related to service caused or contributed 
substantially or materially to cause the veteran's death.


CONCLUSIONS OF LAW

1.  The appellants claim for service connection for 
hypertension for the purpose of payment of accrued benefits 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The appellant's claim for entitlement to service 
connection for the cause of the veteran's death is not well 
grounded. 38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Hypertension
for Accrued Benefits Purposes

The veteran died in July 1996.  At the time of his death, he 
had a claim for service connection for hypertension in 
appellate status.  

Under applicable criteria, upon the death of a veteran, 
periodic monetary benefits (e.g., compensation for service-
connected disability) to which the veteran was entitled on 
the basis of evidence in the file at the date of death, and 
due and unpaid for a period of not more than two years prior 
to death, may be paid to the spouse of the veteran.  38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  See generally Jones v. 
West, 136 F.3d 1296 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 90 (1998).

Even though the claim for accrued benefits under 38 U.S.C.A. 
§ 5121 is a separate claim from the veteran's claim for 
service connection (since it is based upon a separate 
statutory entitlement of the survivor for which an 
application must be filed in order to receive benefits), it 
is at the same time derivative of the veteran's claim for 
service connection, in that the claimant's entitlement is 
based upon the veteran's entitlement.  See Zevalkink v. 
Brown, 6 Vet.App. 483, 489-90 (1994); affd, 102 F.3d 1236 
(Fed. Cir. 1996); cert. denied, 117 S. Ct. 2478 (1997) 
(holding that the substance of the survivors claim is 
purely derivative from any benefit to which the veteran might 
have been entitled at his death [and gives the survivor] 
the right to stand in the shoes of the veteran and pursue his 
claim after his death.  Therefore, the Boards primary 
analysis must be one that considers the underlying claim, in 
this case, service connection for hypertension. 

Regarding claims for service connection, the initial 
determination to be made is whether it is a well-grounded 
claim.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  If it is not, the claim must fail and 
there is no further duty to assist in its development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied, 118 S.Ct. 2348 (1998).  That decision 
upheld the earlier decision of the United States Court of 
Veterans Appeals which made clear that it would be error for 
the Board to proceed to the merits of a claim which is not 
well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  

The Court of Veterans Appeals has also held that, in order to 
establish that a claim for service connection is well-
grounded, there must be competent evidence of:
(1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a link 
or a connection) between the in-service injury or aggravation 
and the current disability.  Competent medical evidence is 
required to satisfy this third prong.  Caluza v. Brown, 7 
Vet.App. 498 (1995), affd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  Although the claim need not be conclusive, 
the statute [38 U.S.C.A. § 5107] provides that [the claim] 
must be accompanied by evidence in order to be considered 
well grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links the current disability to a period of military service 
or to an already service-connected disability.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 
Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  Service 
connection for hypertension may be presumed if it became 
manifest to a degree of 10 percent disabling during the 
veterans first year after separation from service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§ § 3.307, 3.309 (1998).  For VA purposes, hypertension is 
defined as diastolic blood pressure that is predominantly 
90mm or greater, which is confirmed by readings taken two or 
more times on at least three different days.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101.

A review of the veterans service medical records reveals 
none on which he was diagnosed as having hypertension.  There 
were records reflecting isolated instances when the veterans 
diastolic blood pressure was 90mm, or greater, but there were 
no occasions when these levels were confirmed by readings 
taken two or more times on at least three different days.  
Similarly, there is a record dated in April 1960, before the 
veteran entered service, on which a number of defects are 
listed.  Among them is Increased Blood Pressure.  
Significantly, however, there is no indication as to what was 
actually meant by this notation and, in any event, 
hypertension itself was not noted either on that occasion or 
when the veteran was examined in connection with his entrance 
into service in August 1961.  Thus, in addition to these 
records failing to reflect a specific diagnosis of 
hypertension, they do not even reflect medical findings from 
which one could conclude hypertension for VA purposes was 
present.  

The first medical record on which the veteran was diagnosed 
to have hypertension is dated in October 1986, more than 15 
years after the veterans discharge from service.  Neither 
this record, nor any subsequent medical record, however, 
contains any medical opinion that this hypertension, first 
noted years after service, was etiologically related to the 
veterans service.  

On the foregoing record, it is the Boards conclusion that 
the claim for service connection for hypertension is not well 
grounded.  There is no record of any such diagnosis during 
service, and there are no medical records reflecting the 
presence of that disability until approximately 18 years 
after service.  Although the veteran apparently had this 
disability since the diagnosis entered in 1986, he was the 
only person who related its onset to service.  None of the 
medical evidence reflects any medical opinion linking that 
disability to service. 

In the absence of any record of hypertension in service, the 
absence of any record of the disability for approximately 18 
years after service, and the absence of any competent medical 
opinion in the record linking the veterans hypertension to 
service, the requirements for a well-grounded claim as set 
out in the judicial precedent in Caluza, supra, and as 
imposed by 38 U.S.C.A. § 5107(a) (West 1991) are not 
satisfied.  As claims that are not well grounded do not 
present a question of fact or law over which the Board has 
jurisdiction, the claim for service connection for 
hypertension must be denied.  Since the claim for service 
connection for hypertension is denied, the derivative claim 
for accrued benefits, arising from that underlying service 
connection claim, must also be denied.  

In reaching this conclusion, the Board is aware of the 
appellants personal belief (and the veterans before her) 
that the veteran had hypertension related to service.  As 
indicated above, however, when the question involved does not 
lie within the range of common experience or common 
knowledge, but requires special experience or special 
knowledge, then the opinions of witnesses skilled in that 
particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  The Board does not doubt the 
sincerity of the belief in the validity of the contentions 
expressed, but the burden of presenting evidence of a well-
grounded claim is not met by merely by presenting the 
veterans or the appellants own testimony because, as a lay 
persons, they are not competent to offer medical opinions.  
See Bostain v. West, 11 Vet.App. 124, 127 (1998) (lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus); Routen v. Brown, 
10 Vet.App. 183, 186 (1997) (a layperson is generally not 
capable of opining on matters requiring medical knowledge), 
affd sub nom. Routen v. West, 142 F.3d 1434 (1998).  See 
also Espiritu, supra; Moray v. Brown, 5 Vet.App. 211 (1993); 
Grottveit, supra.

Service Connection for the Cause of the Veterans Death

As with the previous issue, the threshold question to be 
answered, is whether a well-grounded claim has been 
presented.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  If not, the claim must fail 
and there is no further duty to assist in its development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990), Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), 
cert. denied, 118 S. Ct. 2348 (1998).  Furthermore, and as 
already mentioned above, in order for a claim for service 
connection to be well grounded, there must be competent 
evidence of a current disability (medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet.App. 498, 506 (1995), 
affd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

To establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
establish that a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to death.  For a service-connected disability to 
be the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  As already mentioned, 
service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131.  Moreover, service 
connection for cardiovascular renal disease, including 
hypertension, may be presumed if it became manifest to a 
degree of 10 percent disabling during the veterans first 
year after separation from service.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).

As an initial matter, the Board observes that the veteran 
died in July 1996.  His Certificate of Death reveals that his 
immediate cause of death was left ischemic stroke, due to (or 
as a consequence of) right middle cerebral artery infarction, 
due to (or as a consequence of) apnea with severe coronary 
artery disease.  Other significant conditions contributing to 
death but not resulting in the underlying cause were central 
sleep apnea, atrial fibrillation, coronary artery disease, 
and hypertension.

As indicated above, the medical evidence fails to show that 
hypertension was diagnosed either in service or within the 
first post-service year.  Similarly, the evidence does not 
show the presence of any of the other disabilities that were 
listed on the veterans death certificate as a cause of 
death, or as contributing to his death, until 18 or more 
years after the veterans discharge from service.  
Furthermore, there is no competent medical opinion currently 
of record reflecting that these conditions, first noted years 
after service, were considered to be related to service.  It 
is only the appellant who has linked the veterans terminal 
illnesses to service, in the contentions advanced by and on 
her behalf in this claim.  

Under the foregoing circumstances, there is no basis for 
concluding that any of the disabilities listed on the 
veterans Certificate of Death were incurred in service, or 
that any may be presumed to have been incurred in service.  
The medical evidence does not link these conditions to 
service and, with all due respect for the appellant, she does 
not have the necessary medical expertise to establish such a 
link.  In light of this conclusion, there is no basis for 
establishing service connection for any of these 
disabilities.  Since these conditions are not service 
connected, there is no plausible basis for concluding that a 
service-connected disability contributed materially to the 
veterans death.

Thus, the Board finds that the appellant has not met the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that her claim for 
entitlement to service connection for the cause of the 
veteran's death is well-grounded, as imposed by 38 U.S.C.A. 
§ 5107(a) (West 1991).  As claims that are not well grounded 
do not present a question of fact or law over which the Board 
has jurisdiction, the claim for service connection for the 
cause of the veterans death must be denied.  



ORDER

Service connection for hypertension, for the purpose of 
payment of accrued benefits, is denied.

Service connection for the cause of the veterans death is 
denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
